FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NELSON ANTONIO REYNOSA-                          No. 10-72915
GALICIA,
                                                 Agency No. A070-919-134
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Nelson Reynosa-Galicia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order denying his motion to remand,

and dismissing his appeal from the immigration judge’s decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Santos-

Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). The court reviews for

abuse of discretion a denial of a motion to remand. de Jesus Melendez v. Gonzales,

503 F.3d 1019, 1023 (9th Cir. 2007). We deny the petition for review.

      Reynosa-Galicia does not challenge the agency’s dispositive determination

that his asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned). Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s denial of Reynosa-Galicia’s

withholding of removal claim because Reynosa-Galicia failed to establish that an

enumerated ground was one central reason he was attacked. See Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009).

      Reynosa-Galicia has not raised arguments challenging the agency’s denial of

his CAT claim. See Martinez-Serrano, 94 F.3d at 1259-60 (issues not supported

by argument are deemed abandoned).

      Finally, the agency did not abuse its discretion in denying the motion to

remand because Reynosa-Galicia did not present additional evidence warranting a


                                                                              10-72915
remand. See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (internal

citation omitted) (“Aliens who seek to remand or reopen proceedings to pursue

relief bear a ‘heavy burden’ of proving that, if proceedings were reopened, the new

evidence would likely change the result in the case.”).

      PETITION FOR REVIEW DENIED.




                                                                             10-72915